Citation Nr: 1507191	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  13-01 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with depressive disorder.


REPRESENTATION

Appellant represented by:	Heather E. VanHoose, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel

INTRODUCTION

The Veteran served on active duty from March 1996 to March 2002, and from October 2003 to February 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

During the course of the Veteran's appeal, the RO assigned an increased 50 percent rating for the Veteran's service-connected PTSD with depressive disorder, effective the April 7, 2010 date of claim. As higher ratings for the disability are available, the appeal continues. See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

In April 2014, the Veteran presented testimony during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the electronic claims file.  

In December 2014, the Veteran's attorney submitted additional evidence-namely, a statement from the Veteran's employer-along with a waiver of initial RO consideration of this evidence. This evidence is accepted for inclusion in the appeal.

A review of the Veteran's Virtual VA and VBMS electronic claims file reveals no additional pertinent records.  


FINDING OF FACT

The Veteran's PTSD with depressive disorder most closely approximates occupational and social impairment with reduced reliability and productivity due to such symptoms of disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD with depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In an April 2010 pre- rating letter, the RO notified the Veteran of the evidence needed to substantiate the claim for an increased rating for his PTSD disability. This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a veteran. The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claim, in the April 2010 letter.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records and all of the identified post-service VA and private treatment records.  The Veteran was also provided with VA examinations in May 2010 and February 2011 as to his disability on appeal.  As these examinations were based on review of the Veteran's symptoms and complaints and discuss his disability in relation to the pertinent rating criteria, they are adequate for adjudication purposes.

The Veteran also presented testimony at a Board hearing in April 2014. During the hearing, the Veterans Law Judge clarified the issue and explained the basis for rating disabilities. His functional impairment and manifestations were addressed. The Veteran was provided an opportunity to submit additional evidence. The actions of the Veterans Law Judge supplement VCAA and comply with any duties owed during a hearing. 38 C.F.R. § 3.103.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim on appeal is thus ready to be considered on the merits.


II.  Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  In this case, as discussed below in greater detail, a uniform evaluation is warranted.

By way of history, the RO granted service connection for PTSD in an August 2007 rating decision, and assigned a 30 percent rating effective August 2, 2006.  The Veteran filed the instant claim for increased rating in April 2010.  While he appealed a July 2010 rating decision continuing the assigned 30 percent rating, during the course of his appeal, the RO awarded a 50 percent rating, effective the April 7, 2010 date of receipt of claim.

The Board notes that, while the December 2012 statement of the case contemplates the issue of entitlement to an initial rating in excess of 30 percent for the period prior to April 7, 2010, the Veteran did not appeal the August 2007 rating decision or initial rating assigned.  Thus, this matter is not currently before the Board.

The Veteran's PTSD with depressive disorder is rated as 50 percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  This Diagnostic Code provides that PTSD should be rated under the General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  

Under the general formula, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013) the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the 'psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.'  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability. See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126(a).

On VA examination in May 2010, the Veteran denied feeling overly depressed, but he did endorse feeling irritated some days, and like he "does not belong" other days.  He presented with some attitude consistent with reported irritability.  He denied tearfulness.  He estimated that he slept 3 to 4 hours per night.  He noted that he experienced violent dreams that merged elements of his military experiences, but did not involve factual re-experiencing.  He endorsed limited motivation for activity.  He complained of irritability with some acting out and some thoughts of assaultive behavior, but he had not acted on these.  The Veteran also reported social isolation aside from his family.  There was no report of suicidal or homicidal ideation.  

With respect to marital and family relationships, the Veteran reported that he had been married for approximately 5 years and noted that he was not getting along well with his wife.  He indicated that he was irritable and while he loved his wife, it did not bother him to hurt her feelings.  He expressed times of frustration when he wanted to "smack her in the mouth" though he had never done anything like that.  He also indicated that he had one daughter and had a good relationship with her.

He denied having any friends or even social acquaintances.  He stated that he kept to himself and did not like to be bothered.  He occasionally went out for things like dinner and a movie with his wife at her urging.  

With respect to activities, he reported that he worked around the house, maintained a garden, and spent time with his daughter.  There was no history of suicide attempts or violence/assaultiveness.  He stated that he drank a 6 pack of beer or more every day.

On mental status examination, the Veteran presented as neatly groomed and appropriately dressed.  Psychomotor activity and speech were unremarkable.  He was cooperative, relaxed, and attentive during the examination.  Affect was appropriate and constricted, though his mood was depressed.  Attention was intact, and he was oriented to person, time, and place.  Thought process and content were unremarkable with no delusions/hallucinations.  With respect to judgment, the examiner indicated that the Veteran understood the outcome of his behavior, and had insight that he had a problem.  Remote, recent, and immediate memory were normal.  With respect to inappropriate behavior, the examiner noted that the Veteran reported irritability with some acting out.  He did not have obsessive or ritualistic behavior.  There was no indication of panic attacks, suicidal thoughts, or homicidal thoughts.  Impulse control was described as fair.  

With respect to impairment on daily activities, the examiner noted that the Veteran did not ever shop and was unable to tolerate doing so.  He described a prior incident in which he had an impulse to assault another shopper.  

The Veteran reported that he was a "control freak" about how things were done around the house.  He thought about his military experiences all the time and missed the adrenaline rush from training and combat.  He reported hypervigilance in large crowds or in public places or when driving.  

The Veteran reported that he was employed on a full-time basis as a truck driver at a surface mine.  He reported that periodic sleep difficulties resulted in occasional tardiness.  

The examiner diagnosed PSTD and depressive disorder.  A GAF score of 55 was assigned.  He noted that the Veteran symptoms and functional impairment were moderate, and that his GAF set was consistent with GAF scores in the moderate range from treatment providers.  He found the Veteran remained employable from a mental health perspective.  The examiner noted that there was not total occupational and social impairment due to PTSD or deficiencies in judgment, thinking, family relationship, work, mood or school.  Rather, he found the Veteran's PTSD to be productive of occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, but with generally satisfactory functioning.  

An August 2010 private mental status examination reflects that the Veteran presented as somewhat pleasant and affable but tense below the surface.  The Veteran said that he had sought treatment and had some counseling at VA. He indicated that he had been married for 5 years and had issues in his marriage due to his anger.  He worked in a strip mine and noted that he could not tolerate half of his coworkers.  He reported that in the past, he had left jobs because of emotional or behavioral factors.

With respect to his in-service trauma, he reported that he experienced intrusive recollections, bad dreams, and flashbacks.  Fireworks, gunfire, and blasts at the strip mine also triggered these memories.  He attempted to avoid thoughts, feelings or conversations regarding his service experiences and reported that he felt alienated from others and like he had no future.  He stated that he had difficulties with flat-line emotions, depersonalization, and periods when he went into dissociative states.  He indicated that his sleep problems were somewhat better with medication but he continued to have anger difficulties, concentration problems, startle reactions, and hypervigilance.  He expressed that he felt that his level of impairment of general function on a scale to 10 was a level of 8.  

On mental status examination, attention span was short and psychomotor activity was increased.  Speech patterns tended to be relevant, coherent, and appropriate to the conversation.  His ability to abstract and calculate was unimpaired and within normal limits.  Affect was within normal limits.  He indicated that his mood was generally apathetic and not happy.  He did endorse mood swings and emotional lability.  He reported that he felt depressed most of the time on a daily basis.  He described feeling as if "noting [was] going to work out" and sad.  The examiner noted that he was somewhat emotional when expressing his feelings.  He expressed suicidal ideation but noted that he had made no attempts.  He stated that he really would do it and had a way to do it, but was not sure when.  The examiner indicated that he felt the Veteran was so apathetic at the moment that he did not have the motivation to do it, but may if he were less depressed.  

The Veteran denied any mania or hypomania, but reported frequent episodes of agitation and psychomotor pressure, and anxiety.  He expressed that he experienced these feelings most if he was in traffic or in a store.  He denied any unusual fears or phobias. He did report impatience, irritability, and frustration.  He noted that when he lost his temper, he cursed and said anything that was on his mind and he shoved his wife around.  He stated that when he wanted to harm other people he had the urge to fight them in the moment, but so far had not done so.  He denied any obsessions or compulsions.  He reported paranoid ideation, feeling that the government is after him, that people lie about him, and that there is a satellite device that was watching him to through his television.  He felt that when he went out he was being watched and followed.  The examiner noted that he displayed a general distrust of others.

He denied hallucinations other than some mumbling that he could not make out.  This happened anytime he was sitting around the house.  He denied any strange or frightening thought or impulses.  He indicated that his interpersonal relationships in the past were marked by a friendly, outgoing nature and that this changed after he got back from the war and he was not quite detached and schizoid.  

The examiner indicated that the Veteran was well-oriented to time, place and person.  His memory was generally intact, although he complained of forgetfulness.  Associations were relevant and stream of thought was normal.  Sleep patterns were reported as fairly decent with medication.  He continued to have nightmares.

In sum, the examiner diagnosed PTSD, major depressive disorder, recurrent, severe with psychotic features (delusional) and alcohol abuse.  Schizoid-obsessive personality traits were also indicated.  A GAF score of 45 was assigned.  The examiner noted that the Veteran had begun to have some overt paranoid delusional thinking with schizoid avoidance of others.  He was unsure whether VA had become award of these trends, which in fact may result in suicide.  He was becoming more and more detached and apathetic with avolitions, despite the fact that he was working long hours, and had growing disengagement from the world, his family and others.  It was recommended that VA carefully assess this pathological process.

On VA examination in February 2011, the Veteran reported that, while he was taking medication for his psychiatric disorder, he was unable to appreciate any difference in symptoms as a result of taking medication.  He reported that, since his last examination, there had been little change.  He indicated that he could not stand to be around his wife a lot of the time and could not stand being around anyone in general most of the time.  He usually told her what was on his mind and cursed at her.  Though he frequently had thoughts of hitting her, had had not acted on these thoughts.  He reportedly worked 14 to 16 hours a day with commuting time, and he rarely spent time with his wife.  He reported that he felt "somewhat" close to her.  With respect to his 6-year-old daughter he was sometimes irritable in his interactions with her, but he reported no verbal or physical aggression toward her.  He noted that his contact with his parents and siblings was infrequent.   He indicated that he had friends but that he did not see them or talk to them.  He did have some contact with other veterans with whom he served.  While he got along well with them when he saw them, he generally did not make an effort to spend time with them himself.  

With respect to activities, the Veteran indicated that he spent his free time working at home around the house or on cars.  He did not participate in any other leisure or recreational pursuits.  He denied a history of suicide attempts or violence/assaultiveness.  He reported that he drank a 6-pack on occasion, and noted that alcohol use sometimes results in decreased inhibition and verbally aggressive behavior.  

On mental status examination, the Veteran presented a clean, neatly groomed, and appropriately dressed.  Psychomotor activity and speech were unremarkable.  Attitude toward the examiner was cooperative and friendly.  Affect was appropriate while mood was anxious.  His attention was intact and he was oriented to person, time, and place.  Thought process was unremarkable while thought content displayed paranoid ideation.  There was no evidence of delusions or hallucinations.  With respect to judgment, the Veteran was deemed to understand the outcome of his behavior, and the examiner noted that the Veteran understood that he had a problem.  As regards sleep, the Veteran reported that he slept approximate 4 to 5 hours per night with initial and middle insomnia.  Examples of inappropriate behavior included acting out.  He did not have any obsessive or ritualistic behavior or panic attacks.  The examiner denied the presence of homicidal or suicidal thoughts.  Impulse control was described as fair.   There were no episodes of violence.  With respect to impact on daily activities, the examiner noted that there were moderate effects on shopping, travel and recreational activities.  Remote, recent, and immediate memory were normal. 

The Veteran reported that he experienced intrusive, trauma-related thoughts most days of the week.  If he saw sometime on the side of the road, smelled diesel fuel or burning smells, it triggered anxiety and sadness.  He indicated that people made comments that some him want to "rip their heads off."  He reported minimal disruption of activities and that he avoided most conversations related to trauma, which had been a source of conflict with his wife.  He had found some comfort discussing his experiences with other veterans.  He indicated that he hated crowds, sporting events, malls, and anything with a lot of noise.  He used to go out all the time, used to play softball and basketball and went out to dinner a lot, but no longer had interest in these activities and frequently left social/recreational activities because he experienced hypervigilance, anxiety, and irritability.  He reported feelings of detachment from others, namely his wife, and stated that this had resulted in strain in the relationship.  He related some paranoid ideation, and indicated that he was persistently concerned about privacy and safety.  He hated driving because of hypervigilance, and stated that he was watchful of things on the side of the road to the extent that he avoided driving whenever possible.  The Veteran endorsed irritability that resulted in some verbal acting out in interactions with his wife.  He slept approximately 4 to 5 hours per night with initial and middle insomnia.  He noted that he used to have suicidal thoughts all the time, but denied current ideation.  

With respect to employment, the Veteran indicated that he worked full-time at a surface mine as an equipment operator.  He worked 14 to 16 hours per day, 6 to 7 days per week.  He reported no decreased in reliability or productivity, but stated that he often became irritable with his coworkers and told them off.  He reported that after telling them off, they left him alone.  

The examiner diagnosed PTSD, depressive disorder, and alcohol abuse.  A GAF score of 55 was assigned.  His prognosis was guarded based on the severity of symptoms.  The examiner noted that the Veteran's psychiatric impairment resulted in occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, but with generally satisfactory functioning.  She noted that there were moderate symptoms and functional impairment.  

During the Veteran's May 2014 Board hearing, he testified that he did not receive psychiatric treatment, as he felt that they kept pushing medications that did nothing for him.  He also noted that the treatment provider frequently changed and he had no relationship with the doctors.  With respect to current symptoms, the Veteran endorsed a lack of patience and quick temper, especially with his children.  He indicated that he experienced anxiety attacks which forced him to leave stores or social settings.  He indicated that he tried to go to college but could not deal with people.  In his current employment setting, he generally worked alone, though he did tell people off at work.  He endorsed episodes of anger/yelling at his wife 2 to 3 times per week.  The Veteran also endorsed low concentration and focus, suicidal thoughts, road rage and thoughts of harming others, poor sleep, and paranoid ideation.   

In a statement received in December 2014, the Veteran's employer wrote that his daily responsibility was to drive an articulating truck hauling to and from small excavators working in secluded areas.  He noted that while the position seemed to be a good fit, the Veteran had difficulty understanding what constituted appropriate conduct for the situations that he was in with respect to his interactions with others.  He used profanity and was disagreeable regardless of the place or circumstances, which was offensive to others.  He always sought out seclusion when available, especially during his lunch break.  He also made it a point to challenge any rule.  The Veteran frequently demonstrated mood swings without warning and with no apparent trigger.  He noted that the Veteran required direct and forceful supervision not necessary for other employees.

The aforementioned evidence reflects that the Veteran's PTSD with depressive disorder has been manifested by difficulty sleeping, paranoia, irritability, anger, anxiety, depression, isolative behavior, and interpersonal problems with coworkers and family members.  Significantly, the Veteran has reported some suicidal ideation and impaired impulse control manifested in road rage and thoughts of harming others.  

However, at no point during the period of the appeal, is the service-connected PTSD with depressive disorder shown to have met the criteria for the higher rating of 70 percent.  As noted, a 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near -continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish effective relationships.  

Significantly, the medical evidence does not show such symptoms as obsessional rituals; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; spatial disorientation; or neglect of personal appearance and hygiene that would require the assignment of a 70 percent rating.

The Board acknowledges that the record reflects that the Veteran has expressed experiencing suicidal thoughts.  During the Veteran's hearing, he described thoughts at work in which he would let the brakes go on his vehicle and take his own life.  However, these feelings are largely passive without intent or plan.  Moreover, the severity of suicidal ideation expressed on private evaluation has not been demonstrated on VA examination.  Accordingly, the Board finds that these suicidal thoughts, without more, do not rise to the level contemplated in the next-higher 70 percent rating.

Moreover, while the record reflects that the Veteran has displayed some indication of impaired impulse control with unprovoked mood swings, use of profanity, and thoughts harming others, he has not acted on these thoughts. Therefore, impaired impulse control to the level of periods of violence has not been demonstrated.

To the extent that the Veteran experiences difficulties in his marriage and social isolation, the record reflects that he is still married, has some contact with other veterans, and is able to work.  Though the Veteran's employer documented the Veteran's inappropriate behavior at work requiring increased supervision, the Veteran's continued employment with the same company and apparent ability to complete his work tasks reflects that his behavior is more consistent with the criteria for the currently assigned 50 percent rating, which contemplates occupational impairment with reduced reliability and productivity due to symptoms such as disturbances of motivation and mood and difficulty in establishing effective work relationships.  

In sum, the Board finds that the evidence of record is not indicative of occupational impairment with deficiencies in most areas such as work, family relations, judgment, thinking, or mood.  Moreover, the VA examiners also determined that the Veteran's psychiatric symptoms were only of moderate severity and that he was able to perform functions with occasional decreased work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily.   

The Board further notes that none of the GAF scores assigned since the effective date of the grant of service connection, ranging from 45 to 55, alone, provide a basis for assigning a rating in excess of 70 percent for PTSD.  

According to DSM-IV, a GAF score ranging from 41 to 50 reflects severe symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job), while a GAF score ranging from 51 to 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

The assignment of scores of 55, reflecting moderate symptomatology, is consistent with the currently assigned 50 percent rating.  While the GAF score of 45 assigned by the private examiner might suggest some impairment greater than that contemplated the 50 percent rating assigned, it is but one factor for consideration in assigning a rating in this case.  When all of the evidence and findings contained therein are considered, including the degree of functioning as evidenced by these reported scales, the overall evidence does not establish a level of impairment that more nearly approximates a 70 percent rating.  As noted above, the Veteran works on a full-time basis and is married, and judgment and thinking are not noted to be impairment.  Thus, it cannot be said that he has occupational impairment with deficiencies in most areas such as work, family relationship, judgment, thinking or mood.  Accordingly, the Board finds that a rating in excess of 50 percent is not warranted.  

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptomatology associated with the Veteran's disability is fully contemplated by the applicable rating criteria.  The symptomatology reported by the Veteran and shown on examination is contemplated by the rating criteria used to assign disability evaluations, and there is no characteristic or manifestations shown that is outside the purview of the applicable rating criteria or is so exceptional as to render the criteria in applicable.  All potentially relevant rating codes have been considered and evaluated.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is therefore not required.  The 50 percent rating assigned considers the impact on the Veteran's employment.  In any event, the Veteran did not claim, and the evidence does not reflect, that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of an extraschedular rating for any of the disabilities on appeal is not warranted.  38 C.F.R. § 3.321(b)(1).  

Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). Nonetheless, the Board has fully considered the Veteran's additional service-connected disabilities in concluding that referral for consideration of an extraschedular rating is not warranted.

For the foregoing reasons, the Board concludes that there is no basis for staged ratings of the Veteran's PTSD with depressive disorder, as his symptoms have been primarily the same throughout the appeal period.  In this regard, the Board finds that a rating in excess of 50 percent rating for this disability is not warranted.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to a rating in excess of 50 percent for PTSD with depressive disorder is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


